
	
		II
		112th CONGRESS
		2d Session
		S. 2076
		IN THE SENATE OF THE UNITED STATES
		
			February 7, 2012
			Mr. Franken (for
			 himself, Mr. Boozman,
			 Ms. Klobuchar, Mr. Graham, and Mr.
			 Cornyn) introduced the following bill; which was read twice and
			 referred to the Committee on Homeland
			 Security and Governmental Affairs
		
		
			March 19, 2012
			Committee discharged; referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To improve security at State and local
		  courthouses.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Local Courthouse Safety Act of
			 2012.
		2.Providing local
			 courthouses with security training and assessmentsThe
			 Attorney General, as part of the Preventing Violence Against Law Enforcement
			 and Ensuring Officer Resilience and Survivability Initiative (VALOR) of the
			 Department of Justice, may provide safety training and technical assistance to
			 local law enforcement agencies.
		3.Improving
			 flexibility of States to use grants to protect courthouses
			(a)State Homeland
			 Security Grant ProgramSection 2008(a) of the Homeland Security
			 Act of 2002 (6 U.S.C. 609(a)) is amended—
				(1)in paragraph
			 (12), by striking and at the end;
				(2)by redesignating
			 paragraph (13) as paragraph (14); and
				(3)by inserting
			 after paragraph (12) the following:
					
						(13)improving
				security at courthouses of a State or local government;
				and
						.
				(b)Byrne
			 GrantsSection 501(a)(1)(B) of title I of the Omnibus Crime
			 Control and Safe Streets Act of 1968 (42 U.S.C. 3751(a)(1)(B)) is amended by
			 inserting , including programs to improve security at
			 courthouses before the period.
			4.Improving access
			 of local courthouses to excess Federal security equipment
			(a)In
			 generalSubchapter II of
			 chapter 5 of title 40, United States Code, is amended by adding after section
			 529 the following:
				
					530.Excess
				security equipment
						(a)DefinitionsIn
				this section—
							(1)the term
				excess security equipment means excess property that is used to
				detect weapons, including metal detectors, wands, and baggage screening
				devices; and
							(2)the term
				qualifying State or local courthouse means a courthouse of a State
				or local government that has less security equipment than the security needs of
				the courthouse require.
							(b)Disposal of
				excess security equipment
							(1)In
				generalNotwithstanding any other provision of this subchapter,
				the Administrator of General Services shall ensure that a State or local
				government has an opportunity to request to receive excess security equipment
				for use at a qualifying State or local courthouse before the excess security
				equipment is made available to any other individual or entity under this
				subchapter.
							(2)Disposal
								(A)In
				generalSubject to subparagraph (B), upon request by a State or
				local government for excess security equipment for use at a qualifying State or
				local courthouse, the excess security equipment shall be made available to the
				State or local government without cost, except for any costs of care and
				handling.
								(B)Multiple
				requestsIf more than 1 State or local government requests a
				particular piece of excess security equipment, the excess security equipment
				shall be distributed based on need, as determined by the Administrator of
				General Services, with priority given to a qualifying State or local courthouse
				that has no security
				equipment.
								.
			(b)Technical and
			 conforming amendmentThe table of sections for chapter 5 of title
			 40, United States Code, is amended by inserting after the item relating to
			 section 529 the following:
				
					
						530. Excess security
				equipment.
					
					.
			
